Exhibit 10.1
 
ARISTA POWER, INC.
AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN
 
Amended and Restated as of March 14, 2014
 
1.              Purposes of the Plan.
 
 The purpose of this Plan is to encourage ownership in Arista Power, Inc., a New
York corporation (the “Company”), by key personnel whose long-term employment or
other service relationship with the Company is considered essential to the
Company’s continued progress and, thereby, encourage recipients to act in the
shareholders’ interest and share in the Company’s success.
 
2.             Definitions.
 
As used herein, the following definitions shall apply:
 
(a)            “Administrator” means the Board, any Committees or such delegates
as shall be administering the Plan in accordance with Section 4 of the Plan.
 
(b)            “Affiliate” means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
ownership interest as determined by the Administrator.
 
(c)            “Applicable Laws” means the requirements relating to the
administration of stock option and stock award plans under U.S. federal and
state laws, any stock exchange or quotation system on which the Company has
listed or submitted for quotation the Common Stock to the extent provided under
the terms of the Company’s agreement with such exchange or quotation system and,
with respect to Awards subject to the laws of any foreign jurisdiction where
Awards are, or will be, granted under the Plan, the laws of such jurisdiction.
 
(d)            “Award” means a Cash Award, Stock Award or Option granted in
accordance with the terms of the Plan.
 
(e)            “Award Agreement” means a Cash Award Agreement, Stock Award
Agreement or Option Agreement, which may be in written or electronic format, in
such form and with such terms and conditions as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.
 
(f)             “Board” means the Board of Directors of the Company.
 
(g)            “Cash Award” means a bonus opportunity awarded under Section 12
pursuant to which an Grantee may become entitled to receive an amount based on
the satisfaction of such performance criteria as are specified in the agreement
or other documents evidencing the Award (the “Cash Award Agreement”).
 
(h)            “Cause” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Cash Award
Agreement, Option Agreement, Stock Award Agreement or written contract of
employment or service, any of the following: (i) the Participant’s theft,
dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company or Affiliate documents or records; (ii) the
Participant’s material failure to abide by a Company’s or Affiliate’s code of
conduct or other policies (including without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company or an Affiliate
(including, without limitation, the Participant’s improper use or disclosure of
confidential or proprietary information); (iv) the Participant’s violation of
any noncompetition agreement with the Company or an Affiliate; (v) any
intentional act by the Participant which has a material detrimental effect on
the Company or an Affiliate’s reputation or business; (vi) the Participant’s
repeated failure or inability to perform any reasonable assigned duties after
written notice from the Company or an Affiliate, and a reasonable opportunity to
cure, such failure or inability; (vii) any material breach by the Participant of
any employment or service agreement between the Participant and the Company or
an Affiliate, which breach is not cured pursuant to the terms of such agreement;
or (vii) the Participant’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which impairs the Participant’s ability to perform his or
her duties with the Company or an Affiliate.
 
 
 

--------------------------------------------------------------------------------

 
 
 (i)            “Change in Control” means, unless such term or an equivalent
term is otherwise defined with respect to an Award by the Participant’s Cash
Award Agreement, Option Agreement, Stock Award Agreement or written contract of
employment or service, the occurrence of any of the following:
 
 i.           An Ownership Change Event or a series of related Ownership Change
Events (collectively, a “Transaction”) in which the shareholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or
such surviving entity immediately outstanding after the Transaction, or, in the
case of an Ownership Change Event described in Section 2(hh)(iii), the entity to
which the assets of the Company were transferred (the “Transferee”), as the case
may be; or
 
 ii.           the liquidation or dissolution of the Company.
 
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities in the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.
 
(j)             “Code” means the United States Internal Revenue Code of 1986, as
amended.
 
(k)            “Committee” means the Compensation Committee of the Board or a
committee of Directors appointed by the Board in accordance with Section 4 of
the Plan.
 
(l)             “Common Stock” means the common stock of the Company.
 
(m)           “Company” means Arista Power, Inc., a New York corporation, or its
successor.
 
(n)            “Consultant” means any person engaged by the Company or any
Affiliate to render services to such entity as an advisor or consultant.  The
Administrator shall have the discretion to determine of a person qualifies as a
Consultant.
 
(o)            “Conversion Award” has the meaning set forth in Section 4(b)(xii)
of the Plan.
 
(p)            “Director” means a member of the Board.
 
(q)            “Effective Date” means the date the Plan is adopted by the Board
and approved by a vote of the shareholders. The Plan was adopted by the Board on
October 28, 2008.  The Plan was ratified by the Company’s shareholders on
November 21, 2008, with 400,000 shares of Common Stock authorized for awards
under the Plan, was revised on April 28, 2010 to increase the shares of Common
Stock authorized under the Plan to 800,000, and was again revised on March 7,
2012 to 1,550,000.  On May 9, 2012, the Plan was revised to increase the
compensation paid to Non-Employee members of the Board of Directors.  On March
14, 2014, the Board approved, subject to shareholder approval at the Annual
Meeting of Shareholders on May 28, 2014, an amendment to increase the shares of
Common Stock authorized under the Plan to 3,550,000.
 
 
2

--------------------------------------------------------------------------------

 


(r)            “Employee” means a regular, active employee of the Company or any
Affiliate, including an Officer or Inside Director.  The Administrator shall
determine whether or not the Chairman of the Board qualifies as an
“Employee.”  Within the limitations of Applicable Law, the Administrator shall
have the discretion to determine the effect upon an Award and upon an
individual’s status as an Employee in the case of (i) any individual who is
classified by the Company or its Affiliate as leased from or otherwise employed
by a third party or as intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise, (ii) any leave of absence approved by the Company or an Affiliate,
(iii) any transfer between locations of employment with the Company or an
Affiliate or between the Company and any Affiliate or between any Affiliates,
(iv) any change in the Grantee’s status from an Employee to a Consultant or
Director, and (v) at the request of the Company or an Affiliate an Employee
becomes employed by any partnership, joint venture or corporation not meeting
the requirements of an Affiliate in which the Company or an Affiliate is a
party.
 
(s)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(t)             “Fair Market Value” means, as of any date, the value of a share
of Common Stock or other property as determined by the Administrator, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
 
 i.           if, on such date, the Common Stock is listed on a national or
regional securities exchange or market system, including without limitation the
Nasdaq Stock Market, the Fair Market Value of a share of Common Stock shall be
the closing price on such date of a share of Common Stock (or the mean of the
closing bid and asked prices of a share of Common Stock if the stock is so
quoted instead) as quoted on such exchange or market system constituting the
primary market for the Common Stock, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable.  If the relevant date
does not fall on a day on which the Common Stock has traded on such securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Common Stock was so traded prior
to the relevant date, or such other appropriate day as shall be determined by
the Administrator, in its discretion.
 
 ii.           if, on such date, the Common Stock is not listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Common Stock shall be as determined by the Administrator in good faith using
a reasonable application of a reasonable valuation method without regard to any
restriction other than a restriction which, by its terms, will never lapse.
 
(u)            “Grant Date” means, for all purposes, the date on which the
Administrator approves the grant of an Award, or such later date as is
determined by the Administrator, provided that in the case of any Incentive
Stock Option, the grant date shall be the later of the date on which the
Administrator makes the determination granting such Incentive Stock Option or
the date of commencement of the Grantee’s employment relationship with the
Company.
 
(v)            “Grantee” means an Employee, Consultant or Director of the
Company or any Affiliate who has been granted an Award under the Plan.
 
(w)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(x)            “Insider Director” means a Director who is an Employee.
 
(y)            “Nasdaq” means the Nasdaq Stock Market or its successor.
 
(z)            “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Subsidiary and who is deemed to be an
“independent director” as determined by the Board.
 
(aa)          “Non-Employee Director Annual Grant” shall mean an award of 20,000
shares of Nonstatutory Stock Options to purchase Common Stock.
 
(bb)         “Non-Employee Director Grant Date” shall mean January 5 of the
applicable year (or the following business day if January 5 is not a business
day).
 
(cc)          “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
 
 
3

--------------------------------------------------------------------------------

 
 
(dd)         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(ee)          “Option” means a right granted under Section 8 to purchase a
number of Shares at such exercise price, at such times, and on such other terms
and conditions as are specified in the agreement or other documents evidencing
the Option (the “Option Agreement”). Both Options intended to qualify as
Incentive Stock Options and Nonstatutory Stock Options may be granted under the
Plan.
 
(ff)           “Option Exchange Program” means any program approved by the
Administrator whereby outstanding Options are exchanged for Options with a lower
exercise price, including a program in which the only change made to such Awards
is to lower the exercise price.
 
(gg)         “Outside Director” means a Director who is not an Employee.
 
(hh)         “Ownership Change Event” means the occurrence of any of the
following with respect to the Company:  (i) the direct or indirect sale or
exchange in a single or series of related transactions by the shareholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange, or transfer of all or substantially all of the assets of the
Company.
 
(ii)            “Participant” means the Grantee or any person (including any
estate) to whom an Award has been assigned or transferred as permitted
hereunder.
 
(jj)            “Plan” means this 2008 Equity Incentive Plan.
 
(kk)          “Qualifying Performance Criteria” shall have the meaning set forth
in Section 12(b) of the Plan.
 
(ll)            “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
 
(mm)        “Stock Appreciation Right” means a right to receive cash or shares
of Common Stock based on a change in the Fair Market Value of a specific number
of shares of Common Stock between the grant date and the exercise date granted
under Section 11.
 
(nn)         “Stock Award” means an award or issuance of Shares, Stock Units,
Stock Appreciation Rights or other similar awards made under Section 11 of the
Plan, the grant, issuance, retention, vesting, settlement, or transferability of
which is subject during specified periods of time to such conditions (including
continued employment or performance conditions) and terms as are expressed in
the agreement or other documents evidencing the Award (the “Stock Award
Agreement”).
 
(oo)         “Stock Unit” means a bookkeeping entry representing an amount
equivalent to the Fair Market Value of one Share (or a fraction or multiple of
such value), payable in cash, property or Shares. Stock Units represent an
unfunded and unsecured obligation of the Company, except as otherwise provided
for by the Administrator.
 
(pp)         “Subsidiary” means any company (other than the Company) in an
unbroken chain of companies beginning with the Company, provided each company in
the unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.
 
 (qq)        “Termination of Employment” shall mean ceasing to be an Employee,
Consultant or Director, as determined in the sole discretion of the
Administrator.  However, for Incentive Stock Option purposes, Termination of
Employment will occur when the Grantee ceases to be an employee (as determined
in accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or one of its Subsidiaries.  The Administrator shall
determine whether any corporate transaction, such as a sale or spin-off of a
division or business unit, or a joint venture, shall be deemed to result in a
Termination of Employment.
 
 
4

--------------------------------------------------------------------------------

 
 
(rr)           “Total and Permanent Disability” shall have the meaning set forth
in Section 22(e)(3) of the Code.
 
3.             Stock Subject to the Plan.  Subject to the provisions of Section
14 of the Plan, the maximum aggregate number of Shares that may be sold or
issued under the Plan is 3,550,000 shares of Common Stock, of which 200,000
shares shall be available for the grant of Incentive Stock Option.  Shares
subject to Awards granted under the Plan that are cancelled, expire or are
forfeited shall be available for re-grant under the Plan.  If a Grantee pays the
exercise or purchase price of an Award granted under the Plan through the tender
or withholding of Shares, or if Shares are tendered or withheld to satisfy any
Company withholding obligations, the number of Shares so tendered or withheld
shall become available for re-issuance thereafter under the Plan.  The Shares
subject to the Plan may be either Shares reacquired by the Company, including
Shares purchased in the open market, or authorized but unissued Shares.
 
4.             Administration of the Plan.
 
(a)           Procedure.
 
i.            Multiple Administrative Bodies.  The Plan shall be administered by
the Board, a Committee or their delegates.
 
ii.           Section 162.  To the extent that the Administrator determines it
to be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
iii.          Rule 16b-3.  To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule
16b-3”), Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of Rule
16b-3.
 
iv.          Other Administration.  The Board or a Committee may delegate to an
authorized officer or officers of the Company the power to approve Awards to
persons eligible to receive Awards under the Plan who are not (A) subject to
Section 16 of the Exchange Act or (B) at the time of such approval, “covered
employees” under Section 162(m) of the Code or (C) any other executive officer.
 
v.           Delegation of Authority for the Day-to-Day Administration of the
Plan.  Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan.  Such delegation may be
revoked at any time.
 
vi.          Stock Exchange Compliance. The Plan will be administered in a
manner that complies with any applicable Nasdaq or stock exchange listing
requirements.
 
(b)           Powers of the Administrator. Subject to the provisions of the Plan
and, in the case of a Committee or delegates acting as the Administrator,
subject to the specific duties delegated to such Committee or delegates, the
Administrator shall have the authority, in its discretion:
 
i.           to select the Employees, Consultants and Directors of the Company
or its Affiliates to whom Awards are to be granted hereunder;
 
ii.           to determine the number of shares of Common Stock or amount of
cash to be covered by each Award granted hereunder;
 
 
5

--------------------------------------------------------------------------------

 
 
iii.          to determine the type of Award to be granted to the selected
Employees, Consultants and Directors;
 
iv.          to approve forms of Award Agreements for use under the Plan;
 
v.           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise or purchase price (if applicable),
the time or times when an Award may be exercised (which may or may not be based
on performance criteria), the vesting schedule, any vesting or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;
 
vi.          to correct administrative errors;
 
vii.         to construe and interpret the terms of the Plan (including
sub-plans and Plan addenda) and Awards granted pursuant to the Plan;
 
viii.        to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;
 
ix.          to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans and Plan
addenda;
 
x.           to modify or amend each Award, including, but not limited to, the
acceleration of vesting or exercisability, provided, however, that any such
amendment is subject to Section 15 of the Plan and except as set forth in that
Section, may not impair any outstanding Award unless agreed to in writing by the
Participant;
 
xi.          to allow Participants to satisfy withholding tax amounts by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or vesting of a Stock Award that number of Shares having a Fair
Market Value equal to the amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined in such manner and on such date
that the Administrator shall determine or, in the absence of provision
otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may provide;
 
xii.         to authorize conversion or substitution under the Plan of any or
all stock options, stock appreciation rights or other stock awards held by
service providers of an entity acquired by the Company (the “Conversion
Awards”). Any conversion or substitution shall be effective as of the close of
the merger, acquisition or other transaction.  The Conversion Awards may be
Nonstatutory Stock Options or Incentive Stock Options, as determined by the
Administrator, with respect to options granted by the acquired entity; provided,
however, that with respect to the conversion of stock appreciation rights in the
acquired entity, the Conversion Awards shall be Nonstatutory Stock
Options.  Unless otherwise determined by the Administrator at the time of
conversion or substitution, all Conversion Awards shall have the same terms and
conditions as Awards generally granted by the Company under the Plan;
 
xiii.        to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
 
xiv.        to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation, (A)
restrictions under an insider trading policy or under any other Company policy
relating to Company stock and stock ownership and (B) restrictions as to the use
of a specified brokerage firm for such resales or other transfers;
 
 
6

--------------------------------------------------------------------------------

 
 
xv.         to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award;
 
xvi.        to initiate an Option Exchange Program, including to reduce the
exercise price of any Option or Stock Appreciation Right to the then-current
Fair Market Value if the Fair Market Value of the Common Stock covered by such
Award shall have declined since the date the Award was granted; and
 
xvii.       to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.
 
(c)           Effect of Administrator’s Decision.  All decisions, determinations
and interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants and on all other
persons.  The Administrator shall consider such factors as it deems relevant, in
its sole and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.
 
5.             Eligibility.
 
Awards may be granted to Employees, Consultants and Directors of the Company or
any of its Affiliates; provided that Incentive Stock Options may be granted only
to Employees of the Company or of a Subsidiary of the Company.
 
6.             Term of Plan.
 
 The Plan shall become effective on the Effective Date.  It shall continue in
effect for a term of ten (10) years from the later of the Effective Date or the
date any amendment to add shares to the Plan is approved by shareholders of the
Company unless terminated earlier under Section 15 of the Plan, provided however
that in the absence of the approval by shareholders of the Company of an
amendment to add shares to the Plan, no Incentive Stock Option shall be granted
more than ten (10) years from the date the Plan is approved by the shareholders
of the Company.  The Board amended and restated the Plan on December 30, 2009,
March 10, 2010 and March 7, 2012 to, among other things, increase the amount of
shares authorized for Awards under the Plan.
 
7.            Term of Award.
 
The term of each Award shall be determined by the Administrator and stated in
the Award Agreement.  In the case of an Option, the term shall be ten (10) years
from the Grant Date or such shorter term as may be provided in the Award
Agreement; provided that an Incentive Stock Option granted to an Employee who on
the Grant Date owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Subsidiary shall have a term
of no more than five (5) years from the Grant Date; and provided further that
the term may be ten and one-half (10½) years (or a shorter period) in the case
of Options granted to Employees in certain jurisdictions outside the United
States as determined by the Administrator.
 
8.            Options.
 
The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, the satisfaction of an event or condition
within the control of the Grantee or within the control of others.
 
(a)            Option Agreement.  Each Option Agreement shall contain provisions
regarding (i) the number of Shares that may be issued upon exercise of the
Option, (ii) the type of Option, (iii) the exercise price of the Shares and the
means of payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting or exercisability of an Option as may be determined
from time to time by the Administrator, (vi) restrictions on the transfer of the
Option or the Shares issued upon exercise of the Option and forfeiture
provisions, and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
 
i.           In the case of an Incentive Stock Option, the per Share exercise
price shall be no less than one hundred percent (100%) of the Fair Market Value
per Share on the Grant Date; provided however, that in the case of an Incentive
Stock Option granted to an Employee who on the Grant Date owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Subsidiary, the per Share exercise price shall be no
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the Grant Date.
 
ii.           In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be no less than one hundred percent (100%) of the Fair Market Value
per Share on the Grant Date.
 
iii.           Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Awards may be granted in substitution or conversion of options of an
acquired entity, with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of such substitution or conversion.
 
(c)           Vesting Period and Exercise Dates.  Options granted under this
Plan shall vest or be exercisable at such time and in such installments during
the period prior to the expiration of the Option’s term as determined by the
Administrator.  The Administrator shall have the right to make the timing of the
ability to exercise any Option granted under this Plan subject to continued
employment, the passage of time or such performance requirements as deemed
appropriate by the Administrator, or to grant fully vested Options.  At any time
after the grant of an Option, the Administrator may reduce or eliminate any
restrictions surrounding any Participant’s right to exercise all or part of the
Option.
 
(d)           Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment, either through the terms of the Option Agreement or at the time of
exercise of an Option. Acceptable forms of consideration may include:
 
i.            cash;
 
ii.           check or wire transfer (denominated in U.S. Dollars);
 
iii.          subject to the Company’s discretion to refuse for any reason and
at any time to accept such consideration and subject to any conditions or
limitations established by the Administrator, other Shares held by the
Participant which have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised;
 
iv.          consideration received by the Company under a broker-assisted sale
and remittance program acceptable to the Administrator;
 
v.           cashless “net exercise” arrangement pursuant to which the Company
will reduce the number of Shares issued upon exercise by the largest whole
number of Shares having an aggregate Fair Market Value that does not exceed the
aggregate exercise price; provided that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
exercise price not satisfied by such reduction in the number of whole Shares to
be issued;
 
 
8

--------------------------------------------------------------------------------

 
 
vi.          such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or
 
vii.         any combination of the foregoing methods of payment.
 
(e)           Effect of Termination on Options.
 
i.           Generally.  Unless otherwise provided for by the Administrator and
except as provided in Section 26 (Non-Employee Director Option Grant), upon a
Grantee’s Termination of Employment other than as a result of circumstances
described in Sections 8(e)(ii), (iii) and (iv) below, all outstanding Options
granted to such Grantee that were vested and exercisable as of the date of the
Grantee’s Termination of Employment may be exercised by the Grantee until the
earlier of (A) three (3) months following Grantee’s Termination of Employment or
(B) the expiration of the term of such Option; provided, however, that the
Administrator may in the Option Agreement specify a period of time (but not
beyond the expiration date of the Option) following Termination of Employment
during which the Grantee may exercise the Option as to Shares that were vested
and exercisable as of the date of Termination of Employment. T o the extent such
a period following Termination of Employment is specified, the Option shall
automatically terminate at the end of such period to the extent the Grantee has
not exercised it within such period.
 
ii.           Disability of Grantee.  Unless otherwise provided for by the
Administrator and except as provided in Section 26 (Non-Employee Director Option
Grant), upon a Grantee’s Termination of Employment as a result of the Grantee’s
disability, including Total and Permanent Disability, all outstanding Options
granted to such Grantee that were vested and exercisable as of the date of the
Grantee’s Termination of Employment may be exercised by the Grantee until the
earlier of (A) six (6) months following Grantee’s Termination of Employment as a
result of Grantee’s disability, including Total and Permanent Disability or (B)
the expiration of the term of such Option.  If the Participant does not exercise
such Option within the time specified, the Option (to the extent not exercised)
shall automatically terminate.
 
iii.          Death of Grantee.  Unless otherwise provided for by the
Administrator, upon a Grantee’s Termination of Employment as a result of the
Grantee’s death, all outstanding Options granted to such Grantee that were
vested and exercisable as of the date of the Grantee’s death may be exercised
until the earlier of (A) twelve (12) months following the Grantee’s death or (B)
the expiration of the term of such Option.  If an Option is held by the Grantee
when he or she dies, such Option may be exercised, to the extent the Option is
vested and exercisable, by the beneficiary designated by the Grantee (as
provided in Section 16 of the Plan), the executor or administrator of the
Grantee’s estate or, if none, by the person(s) entitled to exercise the Option
under the Grantee’s will or the laws of descent or distribution; provided that
the Company need not accept exercise of an Option by such beneficiary, executor
or administrator unless the Company has satisfactory evidence of such person’s
authority to act as such.  If the Option is not so exercised within the time
specified, such Option (to the extent not exercised) shall automatically
terminate.  The Grantee’s service shall be deemed to have terminated on account
of death if the Grantee dies within three (3) months (or such longer period as
determined by the Administrator, in its discretion) after the Grantee’s
Termination of Employment.
 
iv.          Termination for Cause.  The Administrator has the authority to
cause all outstanding Awards held by a Grantee to terminate immediately in their
entirety (including as to vested Options) upon first notification to the Grantee
of the Grantee’s Termination of Employment for Cause.  If a Grantee’s employment
or consulting relationship with the Company is suspended pending an
investigation of whether the Grantee shall be terminated for Cause, the
Administrator has the authority to cause all the Grantee’s rights under all
outstanding Awards to be suspended during the investigation period in which
event the Grantee shall have no right to exercise any outstanding Awards.
 
v.           Other Terminations of Employment.  The Administrator may provide in
the applicable Option Agreement for different treatment of Options upon
Termination of Employment of the Grantee than that specified above.
 
vi.          Extension of Exercise Period.  The Administrator shall have full
power and authority to extend the period of time for which an Option is to
remain exercisable following an Grantee’s Termination of Employment from the
periods set forth in Sections 8(e)(i),(ii) and (iii) above or in the Option
Agreement to such greater time as the Administrator shall deem appropriate,
provided that in no event shall such Option be exercisable later than the date
of expiration of the term of such Option as set forth in the Option Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
vii.         Extension if Exercise Prevented by Law.  Notwithstanding the
foregoing, other than a termination for Cause, if a sale within the applicable
time periods set forth in Section 8(e) above or in the Option Agreement is
prevented by Section 18 below, the Option shall remain exercisable until thirty
(30) days after the date the Grantee is notified by the Company that the Option
is exercisable, but in any event no later than the Option expiration date.
 
viii.        Extension if Subject to Section 16(b).  Notwithstanding the
foregoing, other than a termination for Cause, if a sale within the applicable
time periods set forth in Section 8(e) above or in the Option Agreement would
subject the Grantee to a suit under Section 16(b) of the Exchange Act, the
Option shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of shares by the Grantee would no
longer be subject to suit, (ii) the one hundred ninetieth (190th) day after
Grantee’s Termination of Employment, or (iii) the Option expiration date.
 
(f)           Leave of Absence.  The Administrator shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any unpaid leave of absence; provided, however, that in the absence of
such determination, vesting of Options shall be tolled during any leave that is
not a leave required to be provided to the Grantee under Applicable Law. In the
event of military leave, vesting shall toll during any unpaid portion of such
leave, provided that, upon an Grantee’s returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Options to the same extent as would have
applied had the Grantee continued to provide services to the Company throughout
the leave on the same terms as he or she was providing services immediately
prior to such leave.
 
9.             Incentive Stock Option Limitations/Terms.
 
(a)           Eligibility.  Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Subsidiaries may be granted Incentive Stock Options.
 
(b)           $100,000 Limitation.  Notwithstanding the designation “Incentive
Stock Option” in an Option Agreement, if and to the extent that the aggregate
Fair Market Value of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Grantee during any calendar year
(under all plans of the Company and any of its Subsidiaries) exceeds U.S.
$100,000, such Options shall be treated as Nonstatutory Stock Options.  For
purposes of this Section 9(b), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.
 
(c)           Transferability.  An Incentive Stock Option may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner by the
Grantee otherwise than by will or the laws of descent and distribution, and,
during the lifetime of such Grantee, may only be exercised by the Grantee. If
the terms of an Incentive Stock Option are amended to permit transferability,
the Option will be treated for tax purposes as a Nonstatutory Stock Option. The
designation of a beneficiary by a Grantee will not constitute a transfer.
 
(d)           Exercise Price.  The per Share exercise price of an Incentive
Stock Option shall be determined by the Administrator in accordance with Section
8(b)(i) of the Plan.
 
(e)           Other Terms.  Option Agreements evidencing Incentive Stock Options
shall contain such other terms and conditions as may be necessary to qualify, to
the extent determined desirable by the Administrator, with the applicable
provisions of Section 422 of the Code.
 
 
10

--------------------------------------------------------------------------------

 
 
10.           Exercise of Option.
 
(a)           Procedure for Exercise.
 
i.           Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the respective Option Agreement.
 
ii.           An Option shall be deemed exercised when the Company receives (A)
written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option; (B) full payment for
the Shares with respect to which the related Option is exercised; and (C)
payment of all applicable withholding taxes (if any).
 
iii.          An Option may not be exercised for a fraction of a Share.
 
(b)           Rights as a Shareholder.  The Company shall issue (or cause to be
issued) such Shares as administratively practicable after the Option is
exercised. Shares issued upon exercise of an Option shall be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Unless provided otherwise by the
Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option.
 
11.           Stock Awards.
 
(a)           Stock Award Agreement.  Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number, (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares, (iii) the performance criteria
(including Qualifying Performance Criteria), if any, and level of achievement
versus these criteria that shall determine the number of Shares granted, issued,
retainable or vested, (iv) such terms and conditions on the grant, issuance,
vesting, settlement or forfeiture of the Shares as may be determined from time
to time by the Administrator, (v) restrictions on the transferability of the
Stock Award and (vi) such further terms and conditions in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.
 
(b)           Restrictions and Performance Criteria.  The grant, issuance,
retention, settlement or vesting of each Stock Award or the Shares subject
thereto may be subject to such performance criteria (including Qualifying
Performance Criteria) and level of achievement versus these criteria as the
Administrator shall determine, which criteria may be based on financial
performance, personal performance evaluations or completion of service by the
Grantee.  Unless otherwise permitted in compliance with the requirements of Code
Section 162(m) with respect to an Award intended to comply as “performance-based
compensation” thereunder, the Committee shall establish the Qualifying
Performance Criteria applicable to, and the formula for calculating the amount
payable under, the Award no later than the earlier of (a) the date ninety (90)
days after the commencement of the applicable performance period, or (b) the
date on which 25% of the performance period has elapsed, and in any event at a
time when the achievement of the applicable Qualifying Performance Criteria
remains substantially uncertain.
 
(c)           Forfeiture.  Unless otherwise provided for by the Administrator,
upon the Grantee’s Termination of Employment, the Stock Award and the Shares
subject thereto shall be forfeited, provided that to the extent that the
Participant purchased or earned any Shares, the Company shall have a right to
repurchase the unvested Shares at such price and on such terms and conditions as
the Administrator determines.
 
(d)           Rights as a Shareholder. Unless otherwise provided by the
Administrator in the Award Agreement, the Participant shall have the rights
equivalent to those of a shareholder and shall be a shareholder only after
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) to the
Participant.  Unless otherwise provided by the Administrator, a Participant
holding Stock Units shall not be entitled to receive dividend payments or any
credit therefor as if he or she was an actual shareholder.
 
 
11

--------------------------------------------------------------------------------

 
 
 (e)          Stock Appreciation Rights.
 
i.           General.  Stock Appreciation Rights may be granted either alone, in
addition to, or in tandem with other Awards granted under the Plan.  The Board
may grant Stock Appreciation Rights to eligible Participants subject to terms
and conditions not inconsistent with this Plan and determined by the Board. The
specific terms and conditions applicable to the Participant shall be provided
for in the Stock Award Agreement. Stock Appreciation Rights shall be
exercisable, in whole or in part, at such times as the Board shall specify in
the Stock Award Agreement.
 
ii.           Exercise of Stock Appreciation Right.  Upon the exercise of a
Stock Appreciation Right, in whole or in part, the Participant shall be entitled
to a payment in an amount equal to the excess of the Fair Market Value on the
date of exercise of a fixed number of Shares covered by the exercised portion of
the Stock Appreciation Right, over the Fair Market Value on the Grant Date of
the Shares covered by the exercised portion of the Stock Appreciation Right (or
such other amount calculated with respect to Shares subject to the Award as the
Board may determine). The amount due to the Participant upon the exercise of a
Stock Appreciation Right shall be paid in such form of consideration as
determined by the Board and may be in cash, Shares or a combination thereof,
over the period or periods specified in the Stock Award Agreement.  A Stock
Award Agreement may place limits on the amount that may be paid over any
specified period or periods upon the exercise of a Stock Appreciation Right, on
an aggregate basis or as to any Participant.  A Stock Appreciation Right shall
be considered exercised when the Company receives written notice of exercise in
accordance with the terms of the Stock Award Agreement from the person entitled
to exercise the Stock Appreciation Right.
 
iii.          Nonassignability of Stock Appreciation Rights.  Except as
determined by the Administrator, no Stock Appreciation Right shall be assignable
or otherwise transferable by the Participant except by will or by the laws of
descent and distribution.
 
12.          Cash Awards.
 
(a)           Cash Award.  Each Cash Award shall contain provisions regarding
(i) the target and maximum amount payable to the Grantee as a Cash Award, (ii)
the performance criteria and level of achievement versus these criteria which
shall determine the amount of such payment, (iii) the period as to which
performance shall be measured for establishing the amount of any payment, (iv)
the timing of any payment earned by virtue of performance, (v) restrictions on
the alienation or transfer of the Cash Award prior to actual payment, (vi)
forfeiture provisions, and (vii) such further terms and conditions, in each case
not inconsistent with the Plan, as may be determined from time to time by the
Administrator.  The maximum amount payable as a Cash Award may be a multiple of
the target amount payable, but the maximum amount payable pursuant to that
portion of a Cash Award granted under this Plan for any fiscal year to any
Grantee that is intended to satisfy the requirements for “performance based
compensation” under Section 162(m) of the Code shall not exceed U.S. $1,000,000.
 
(b)           Performance Criteria.  The Administrator shall establish the
performance criteria and level of achievement versus these criteria which shall
determine the target and the minimum and maximum amount payable under a Cash
Award, which criteria may be based on financial performance or personal
performance evaluations. The Committee may specify the percentage of the target
Cash Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of a Cash Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall be a measure established by the Committee
based on one or more Qualifying Performance Criteria selected by the Committee
and specified in writing not later than the earlier of (a) the date ninety (90)
days after the commencement of the applicable performance period, or (b) the
date on which 25% of the performance period has elapsed, and in any event at a
time when the achievement of the applicable Qualifying Performance Criteria
remains substantially uncertain.
 
(c)           Timing and Form of Payment.  The Administrator shall determine the
timing of payment of any Cash Award. The Administrator may provide for or,
subject to such terms and conditions as the Administrator may specify, may
permit a Grantee to elect for the payment of any Cash Award to be deferred to a
specified date or event. The Administrator may specify the form of payment of
Cash Awards, which may be cash or other property, or may provide for a Grantee
to have the option for his or her Cash Award, or such portion thereof as the
Administrator may specify, to be paid in whole or in part in cash or other
property.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Termination of Employment.  The Administrator shall have the
discretion to determine the effect a Termination of Employment due to (i)
disability, (ii) death, or (iii) otherwise shall have on any Cash Award.
 
13.          Other Provisions Applicable to Awards.
 
(a)           Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner for value other than by beneficiary
designation, will or by the laws of descent or distribution.  Subject to Section
9(c), the Administrator may in its discretion make an Award transferable to a
Grantee’s family member or any other person or entity as it deems
appropriate.  If the Administrator makes an Award transferable, either at the
time of grant or thereafter, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate, and any transferee shall be
deemed to be bound by such terms upon acceptance of such transfer.
 
(b)           Qualifying Performance Criteria.  For purposes of this Plan, the
term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
Affiliate or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Administrator in the Award: (i) cash flow; (ii) earnings (including gross
margin; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings before taxes; and net earnings); (iii)
earnings per share; (iv) growth in earnings or earnings per share; (v) stock
price; (vi) return on equity or average shareholders’ equity; (vii) total
shareholder return; (viii) return on capital; (ix) return on assets or net
assets; (x) return on investment; (xi) revenue or growth in revenue; (xii)
income or net income; (xiii) operating income or net operating income, in
aggregate or per share; (xiv) operating profit or net operating profit; (xv)
operating margin; (xvi) return on operating revenue; (xvii) market share;
(xviii) contract awards or backlog; (xix) overhead or other expense reduction;
(xx) growth in shareholder value relative to the moving average of the S&P 500
Index or a peer group index; (xxi) credit rating; (xxii) strategic plan
development and implementation (including individual performance objectives that
relate to achievement of the Company’s or any business unit’s strategic plan);
(xxiii) improvement in workforce diversity; (xxiv) growth of revenue, operating
income or net income; (xxv) efficiency ratio; (xxvi) ratio of nonperforming
assets to total assets; and (xxvii) any other similar criteria.  The Committee
may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (A) asset write-downs; (B) litigation or claim judgments or
settlements; (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (D) accruals for
reorganization and restructuring programs; and (E) any gains or losses
classified as extraordinary or as discontinued operations in the Company’s
financial statements.
 
(c)           Certification.  Prior to the payment of any compensation under an
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock).
 
(d)           Discretionary Adjustments Pursuant to Section
162(m).  Notwithstanding satisfaction of any completion of any Qualifying
Performance Criteria, to the extent specified at the time of grant of an Award
to “covered employees” within the meaning of Section 162(m) of the Code, the
number of Shares, Options or other benefits granted, issued, retainable or
vested under an Award on account of satisfaction of such Qualifying Performance
Criteria may be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.
 
(e)           Tax Withholding Obligation.  As a condition of the grant,
issuance, vesting, exercise or settlement of an Award granted under the Plan,
the Participant shall make such arrangements as the Administrator may require
for the satisfaction of any applicable federal, state, local or foreign
withholding tax obligations that may arise in connection with such grant,
issuance, vesting, exercise or settlement of the Award. The Company shall not be
required to issue any Shares under the Plan until such obligations are
satisfied.
 
 
13

--------------------------------------------------------------------------------

 
 
(f)           Compliance with Section 409A.  Notwithstanding anything to the
contrary contained herein, to the extent that the Administrator determines that
any Award granted under the Plan is subject to Code Section 409A and unless
otherwise specified in the applicable Award Agreement, the Award Agreement
evidencing such Award shall incorporate the terms and conditions necessary for
such Award to avoid the consequences described in Code Section 409A(a)(1), and
to the maximum extent permitted under Applicable Law (and unless otherwise
stated in the applicable Award Agreement), the Plan and the Award Agreements
shall be interpreted in a manner that results in their conforming to the
requirements of Code Section 409A(a)(2), (3) and (4) and any Department of
Treasury or Internal Revenue Service regulations or other interpretive guidance
issued under Section 409A (whenever issued, “Authority”).  Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement provides
otherwise, with specific reference to this sentence), to the extent that a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A or any Authority is a “specified employee” (also as defined
thereunder), no distribution or payment of any amount shall be made before a
date that is six (6) months following the date of such Participant’s “separation
from service” (as defined in Section 409A or any Authority) or, if earlier, the
date of the Participant’s death.
 
(g)           Deferral of Award Benefits.  The Administrator may in its
discretion and upon such terms and conditions as it determines appropriate
permit one or more Participants whom it selects to (a) defer compensation
payable pursuant to the terms of an Award, or (b) defer compensation arising
outside the terms of this Plan pursuant to a program that provides for deferred
payment in satisfaction of such other compensation amounts through the issuance
of one or more Awards.  Any such deferral arrangement shall be evidenced by an
Award Agreement in such form as the Administrator shall from time to time
establish, and no such deferral arrangement shall be a valid and binding
obligation unless evidenced by a fully executed Award Agreement, the form of
which the Administrator has approved, including through the Administrator’s
establishing a written program (the “Program”) under this Plan to govern the
form of Award Agreements participating in such Program.  Any such Award
Agreement or Program shall specify the treatment of dividends or dividend
equivalent rights (if any) that apply to Awards governed thereby, and shall
further provide that any elections governing payment of amounts pursuant to such
Program shall be in writing, shall be delivered to the Company or its agent in a
form and manner that complies with Code Section 409A or any Authority, and shall
specify the amount to be distributed in settlement of the deferral arrangement,
as well as the time and form of such distribution in a manner that complies with
Code Section 409A or any Authority.
 
14.          Adjustments upon Changes in Capitalization, Dissolution, or Change
in Control
 
(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of shares of Common Stock which have been
authorized for issuance under the Plan, but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation, forfeiture or
expiration of an Award, the price per Share subject to each such outstanding
Award and the share limit set forth in Section 3, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, payment of a dividend or
distribution in a form other than stock (excepting normal cash dividends) that
has a material effect on the Fair Market Value of the shares of Common Stock, or
any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive.  Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award.
 
(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised or the Shares
subject thereto issued to the Grantee and unless otherwise determined by the
Administrator, an Award will terminate immediately prior to the consummation of
such proposed transaction.
 
 
14

--------------------------------------------------------------------------------

 


(c)           Change in Control.  In the event there is a Change in Control of
the Company, as determined by the Board or a Committee, the Board or Committee
may, in its discretion, (i) provide for the assumption or substitution of, or
adjustment (including to the number and type of Shares and exercise or purchase
price applicable) to, each outstanding Award; (ii) accelerate the vesting of
Options and terminate any restrictions on Stock Awards; or (iii) provide for
termination of Awards as a result of the Change in Control on such terms and
conditions as it deems appropriate, including providing for the cancellation of
Awards for a cash or other payment to the Participant.
 
For purposes of this Section 14(c), an Award shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Change in Control, as the case may be, each holder of an
Award would be entitled to receive upon exercise of the Award the same number
and kind of shares of stock or the same amount of property, cash or securities
as such holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares covered by the Award at such time (after giving
effect to any adjustments in the number of Shares covered by the Award as
provided for in Section 14(a)); provided that if such consideration received in
the transaction is not solely common stock of the successor corporation, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon exercise of the Award to be solely common
stock of the successor corporation equal to the Fair Market Value of the per
Share consideration received by holders of Common Stock in the transaction. The
treatment of Cash Awards in a transaction governed by this Section 14(c) shall
be governed by the applicable Award Agreement.
 
15.           Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the shareholders of the Company in the manner and to the
extent required by Applicable Law.  To the extent required to comply with
Section 162(m), the Company shall seek re-approval of the Plan from time to time
by the shareholders.  In addition, without limiting the foregoing, unless
approved by the shareholders of the Company, no such amendment shall be made
that would:
 
i.           materially increase the maximum number of Shares for which Awards
may be granted under the Plan, other than an increase pursuant to Section 14 of
the Plan; or
 
ii.          change the class of persons eligible to receive Awards under the
Plan.
 
Notwithstanding the above, the Administrator may issue conditional Award
Agreements subject to approval of the shareholders of the Company in the manner
and to the extent required by Applicable Law.
 
(b)           Effect of Amendment or Termination.  No amendment, suspension or
termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Participant and the Administrator, which agreement
must be in writing and signed by the Participant and the Company; provided
further that the Administrator may amend an outstanding Award in order to
conform it to the Administrator’s intent (in its sole discretion) that such
Award not be subject to Code Section 409A(a)(1)(B).  Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.
 
(c)           Effect of the Plan on Other Arrangements.  Neither the adoption of
the Plan by the Board or a Committee nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted stock, stock options or cash bonuses
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.  The value of Awards granted
pursuant to the Plan will not be included as compensation, earnings, salaries or
other similar terms used when calculating an Grantee’s benefits under any
employee benefit plan sponsored by the Company or any Subsidiary except as such
plan otherwise expressly provides.
 
 
15

--------------------------------------------------------------------------------

 
 
16.           Designation of Beneficiary.
 
(a)           A Grantee may file a written designation of a beneficiary who is
to receive the Grantee’s rights pursuant to Grantee’s Award or the Grantee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan.  To the extent that Grantee has completed a designation of
beneficiary while employed with the Company, such beneficiary designation shall
remain in effect with respect to any Award hereunder until changed by the
Grantee to the extent enforceable under Applicable Law.
 
(b)           Such designation of beneficiary may be changed by the Grantee at
any time by written notice.  In the event of the death of a Grantee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Grantee’s death, the Company shall allow the executor or
administrator of the estate of the Grantee to exercise the Award, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may allow the spouse or one or more dependents
or relatives of the Grantee to exercise the Award to the extent permissible
under Applicable Law or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.
 
17.           No Right to Awards or to Employment.  No person shall have any
claim or right to be granted an Award and the grant of any Award shall not be
construed as giving a Grantee the right to continue in the employ or service of
the Company or its Affiliates.  Further, the Company and its Affiliates
expressly reserve the right, at any time, to dismiss any Employee, Consultant or
Grantee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
 
18.           Legal Compliance.  Subject to Section 22, Shares shall not be
issued pursuant to the exercise of an Option or Stock Award unless the exercise
of such Option or Stock Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
 
19.           Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
20.           Notice.  Any written notice to the Company required by any
provisions of this Plan shall be addressed to the Secretary of the Company and
shall be effective when received.
 
21.           Governing Law; Interpretation of Plan and Awards.
 
(a)           To the extent not otherwise governed by mandatory provisions of
the Code, the securities laws of the United States, or the Employee Retirement
Income Security Act of 1974, this Plan and all determinations made and actions
taken pursuant hereto shall be governed by the substantive laws, but not the
choice of law rules, of the state of New York.
 
(b)           In the event that any provision of the Plan or any Award granted
under the Plan is declared to be illegal, invalid or otherwise unenforceable by
a court of competent jurisdiction, such provision shall be reformed, if
possible, to the extent necessary to render it legal, valid and enforceable, or
otherwise deleted, and the remainder of the terms of the Plan or Award shall not
be affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
 
(c)           The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.
 
(d)           The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
 
(e)           All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion. Subject to
the claims procedure set forth in Section 25, if the Participant believes that a
decision by the Administrator with respect to such person was arbitrary or
capricious, the Participant may request arbitration with respect to such
decision.  The review by the arbitrator shall be limited to determining whether
the Administrator’s decision was arbitrary or capricious.  This arbitration
shall be the sole and exclusive review permitted of the Administrator’s
decision, and the Grantee shall as a condition to the receipt of an Award be
deemed to explicitly waive any right to judicial review.
 
 
16

--------------------------------------------------------------------------------

 
 
(f)            Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator.  The arbitrator shall be selected from amongst those members of
the Board who are neither Administrators nor Employees. If there are no such
members of the Board, the arbitrator shall be selected by the Board.  The
arbitrator shall be an individual who is an attorney licensed to practice law in
the State of New York. Such arbitrator shall be neutral within the meaning of
the Commercial Rules of Dispute Resolution of the American Arbitration
Association; provided, however, that the arbitration shall not be administered
by the American Arbitration Association.  Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive.  The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association.  The decision of the arbitrator on the
issue(s) presented for arbitration shall be final and conclusive and may be
enforced in any court of competent jurisdiction.
 
22.           Limitation on Liability.  The Company and any Affiliate which is
in existence or hereafter comes into existence shall not be liable to a
Participant, an Employee, a Grantee or any other persons as to:
 
(a)           The Non-Issuance of Shares.  The non-issuance or sale of Shares
(including under Section 18 above) as to which the Company has been unable, or
the Arbitration deems it infeasible, to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
 
(b)           Tax Consequences.  Any tax consequence realized by any
Participant, Employee, Grantee or other person due to the receipt, vesting,
exercise or settlement of any Option or other Award granted hereunder or due to
the transfer of any Shares issued hereunder.  The Participant is responsible
for, and by accepting an Award under the Plan agrees to bear, all taxes of any
nature that are legally imposed upon the Participant in connection with an
Award, and the Company does not assume, and will not be liable to any party for,
any cost or liability arising in connection with such tax liability legally
imposed on the Participant. In particular, Awards issued under the Plan may be
characterized by the Internal Revenue Service (the “IRS”) as “deferred
compensation” under the Code resulting in additional taxes, including in some
cases interest and penalties. In the event the IRS determines that an Award
constitutes deferred compensation under the Code or challenges any good faith
characterization made by the Company or any other party of the tax treatment
applicable to an Award, the Participant will be responsible for the additional
taxes, and interest and penalties, if any, that are determined to apply if such
challenge succeeds, and the Company will not reimburse the Participant for the
amount of any additional taxes, penalties or interest that result.
 
(c)           Forfeiture.  The requirement that a Participant forfeit an Award,
or the benefits received or to be received under an Award, pursuant to any
Applicable Law.
 
23.           Indemnification.  In addition to such other rights of
indemnification as they may have as members of the Board or officers or
employees of the Company or an Affiliate, members of the Board and any officers
or employees of the Company or an Affiliate to whom authority to act for the
Board or the Company is delegated shall be indemnified by the Company against
all reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, or any right granted hereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in any such action, suit or proceeding that such
person is liable for gross negligence, bad faith or intentional misconduct in
duties; provided, however, that within sixty (60) days after the institution of
such action, suit or proceeding, such person shall offer to the Company, in
writing, the opportunity at its own expense to handle and defend the same.
 
 
17

--------------------------------------------------------------------------------

 
 
24.          Unfunded Plan.  Insofar as it provides for Awards, the Plan shall
be unfunded.  Although bookkeeping accounts may be established with respect to
Grantees who are granted Stock Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience.  The Company shall not be required to
segregate any assets which may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation, nor shall the Company
or the Administrator be deemed to be a trustee of stock or cash to be awarded
under the Plan.  Any liability of the Company to any Participant with respect to
an Award shall be based solely upon any contractual obligations which may be
created by the Plan; no such obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the
Company.  Neither the Company nor the Administrator shall be required to give
any security or bond for the performance of any obligation which may be created
by this Plan.
 
25.          Claims Procedure.
 
(a)           In the event the Company fails to make any payments under the Plan
as agreed, to obtain payment under the Plan, the Participant must file a written
claim with the Company on such forms as shall be furnished to him by the
Company.  If a claim for payment is denied by the Company, in whole or in part,
the Company shall provide adequate notice in writing to the Participant within
ninety (90) days after receipt of the claim unless special circumstances require
an extension of time for processing the claim.  If such an extension of time for
processing is required, written notice indicating the special circumstances and
the date by which a final decision is expected to be rendered shall be furnished
to the Participant. In no event shall the period of extension exceed one hundred
eighty (180) days after receipt of the claim.  The notice of denial of the claim
shall set forth:  (i) the specific reason or reasons for the denial; (ii)
specific reference to pertinent provisions of the Agreement on which the denial
is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) a statement that any appeal of
the denial must be made by giving to the Company, within sixty (60) days after
receipt of the notice of the denial, written notice of such appeal, such notice
to include a full description of the pertinent issues and basis of the
claim.  The Participant may review pertinent documents and submit issues and
comments in writing to the Company.  If the Participant fails to appeal such
action to the Company in writing within the prescribed period of time, the
Company’s adverse determination shall be final, binding and conclusive.
  
(b)           If the Participant appeals the denial of a claim for payment
within the appropriate time, the Participant must submit the notice of appeal
and all relevant materials to the Administrator.  The Administrator may hold a
hearing or otherwise ascertain such facts as it deems necessary and shall render
a decision which shall be binding upon both parties.  The decision of the
Administrator shall be made within sixty (60) days after the receipt of the
notice of appeal, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for
review.  If such an extension of time is required, written notice of the
extension shall be furnished to the Participant prior to the commencement of the
extension.  The decision of the Administrator shall be in writing, shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the provisions of
the Plan on which the decision is based and shall be promptly furnished to the
Participant.
 
26.           Non-Employee Director Option Grant.  The provisions of this
Section 26 shall apply only to certain grants of Options to Non-Employee
Directors, as provided below.  Except as set forth in this Section 26 the other
provisions of the Plan shall apply to grants of Options to Non-Employee
Directors to the extent not inconsistent with this Section.  For purposes of
interpreting Section 8 of the Plan and this Section 26, a Non-Employee
Director’s service as a member of the Board or the board of directors of any
Subsidiary shall be deemed to be employment with the Company.
 
(a)           General.  Non-Employee Directors shall receive Nonqualified Stock
Options in accordance with this Section 26.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Initial Grants of Options.  A Non-Employee Director who first
becomes a Non-Employee Director shall receive a pro-rata amount (based on
projected partial or whole months of service to the following Non-Employee
Director Grant Date) of a Non-Employee Director Annual Grant on his date of
appointment as a Non-Employee Director.  A Non-Employee Director who first
becomes the Chairman of the Board, the Chairman of the Audit Committee, the
Chairman of the Compensation Committee and/or the Chairman of the Nominating and
Corporate Governance Committee on or after January 5, 2013 shall receive a
pro-rata amount (based on projected partial or whole months of service to the
following Non-Employee Director Grant Date) of the applicable grant or grants of
options described in Section 26(c) on his date of appointment as the Chairman of
the Board, the Chairman of the Audit Committee, the Chairman of the Compensation
Committee and/or the Chairman of the Nominating and Corporate Governance
Committee.  The Options granted under this paragraph shall be granted without
action by the Administrator.
 
(c)           Annual Grants of Options.  On each Non-Employee Director Grant
Date, each Non-Employee Director shall receive a Non-Employee Director Annual
Grant.  On each Non-Employee Director Grant Date on or after January 5, 2013, if
the Chairman of the Board is a Non-Employee Director, the Chairman of the Board
shall receive an award of a Nonstatutory Stock Option to purchase 10,000 shares
of Common Stock.  On each Non-Employee Director Grant Date on or after January
5, 2013, the Chairman of the Audit Committee shall receive an award of a
Nonstatutory Stock Options to purchase 10,000 shares of Common Stock.  On each
Non-Employee Director Grant Date on or after January 5, 2013, the Chairman of
the Compensation Committee shall receive an award of a Nonstatutory Stock
Options to purchase 7,500 shares of Common Stock.  On each Non-Employee Director
Grant Date on or after January 5, 2013, the Chairman of the Nominating and
Corporate Governance Committee shall receive an award of a Nonstatutory Stock
Options to purchase 7,500 shares of Common Stock.  The Options granted under
this paragraph shall be granted without action by the Administrator, and shall
have an exercise price equal to the Fair Market Value on the date of grant.
 
(d)          Vesting of Options.  Options granted under this Section 26 shall be
fully vested on the date of grant.
 
(e)           Duration.  Each Option granted to a Non-Employee Director shall
expire on the first to occur of (i) the tenth anniversary of the date of grant
of the Option and (ii) the first anniversary of the Non-Employee Director’s
termination of service as a member of the Board, other than termination for
Cause, and in such event Section 8(e)(iv) shall apply.
 
 
 19

--------------------------------------------------------------------------------



 